DETAILED ACTION

Claim Objections
Claim 9 is objected to because “three of more” (line 2) is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 each includes positive recitations to the second bit, which is optional only in parent claim 1.  Prior to further limiting this component, the claims must first positively recite inclusion of the second bit in order to clarify that the second bit is a required component.
Claims 4 and 5 are rejected because of their dependency on claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martindell (U.S. Patent 4,880,122).
	Martindell discloses a bit securing system including a first bit (10) having a shank (adjacent numeral 30, Figure 1, for example) with a non-circular cross sectional end (see central bit 10, Figure 1, for example).  There is an adapter board (24) including a hole (30) configured to receive the shank of the first bit therein (Figure 1, for example).  There is an anti-rotation plate (22) configured to contact at least an interference plate (34) such that the anti-rotation plate is constrained against rotation with respect to the adapter board (24).  The anti-rotation plate (22) constrains the shank against rotation with respect to the anti-rotation plate.
	Regarding claims 3-6, there is a second bit (10) configured as claimed and the anti-rotation plate (22) is also configured as claimed (Figure 1, for example)
.Regarding claim 8, plate (26) is configured to engage with the shanks; thereby meeting claim recitations.
Regarding claim 9, the anti-rotation plate (22) is configured to engage with three or more bits (Figure 1, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martindell, as applied above.
Regarding claim 7, the examiner takes Official notice that it is well known to include holes in bits for linchpins in order to constrain against movement in an axial direction of the bit.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included a hole in Martindell.
Claim 8 is met.  Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used an additional anti-rotation plate as desired in order to further secure the bits.  This is a duplication of existing parts, which cannot patentably distinguish an apparatus.
Regarding claim 10, Martindell illustrates bits having hexagonal shapes; however, there is no patentable distinction among known cross sectional shapes.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any cross-sectional shape deemed best suited to a particular application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 11,149,416 and claims 1-10 of U.S. Patent 10,590,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure is essentially the same and the otherwise allowable subject matter is the same as the allowable subject matter in the prior patents.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided a terminal disclaimer overcoming the double patenting rejections was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach bit securing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671